This is a companion case of that of State of Florida, ex rel.
Cary D. Landis, as Attorney General, and E.K. DeLoach, Relators, v. Maxwell Baxter, Respondent, decided this term.
For the same reasons as stated in the cited case it is the judgment of the Court that the motion to quash the writ of quo warranto and the information upon which it was based should be, and the same is hereby granted and sustained.
WHITFIELD, C.J., and TERRELL, BROWN and DAVIS, J.J., concur.
BUFORD, J., concurs specially.